         Case 1:77-cv-00081-EGS Document 428 Filed 10/25/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

HENRY W. SEGAR, et al.,                        )
                               Plaintiffs,     )
                                               )
       v.                                      )      Civil Action No. 77-81 (EGS)
                                               )
WILLIAM P. BARR and                            )
UTTAM DHILLON,                                 )
                                               )
                               Defendants.1    )
                                               )

                                   JOINT STATUS REPORT

       Pursuant to this Court’s September 3, 2019, minute order in this case, the parties, having

conferred, submit this joint status report regarding both the current status of their compliance with

the Court’s order (Dkt. No. 423) granting in part plaintiffs’ motion for compliance and their

recommendation for further proceedings.

       1. Promotions to GS-14 and GS-15

       On September 20, 2019, defendants provided plaintiffs and the Working Group a modified

version of the Pulakos Plan (Modified Plan). The parties have met and conferred regarding the

Modified Plan’s compliance with this Court’s prior orders. The Working Group reviewed the

Modified Plan and submitted its comments on October 17, 2019. As part of those comments, the

Working Group has recommended that DEA engage a third-party to evaluate the validity of the




1
   Defendant(s) object(s) to plaintiffs’ caption of the case, which lists the DEA Acting
Administrator, Uttam Dhillon, as a defendant because, under Title VII, the only proper defendant
is the head of the agency, which, in this case, is the Attorney General in his official capacity. Dkt.
No. 315, at 1 n.1. Plaintiffs do not agree and addressed these arguments in Dkt. No. 320, at 2 n.1,
and Dkt. No. 401, at 2 n.2. While DEA does not waive this argument, DEA agrees solely for
purposes of this Joint Status Report to the use of the plural form “Defendants” for ease of reading.
         Case 1:77-cv-00081-EGS Document 428 Filed 10/25/19 Page 2 of 4



criteria DEA will use to assess the accomplishment record of candidates for vacancies at Grades

14 and 15.

        It is plaintiffs’ position that the Modified Plan is not in compliance with this Court’s prior

orders. In order to bring the Modified Plan into compliance, the plaintiffs propose that the

Modified Plan be amended to incorporate the Working Group’s comments and recommendations,

including the recommendation to engage a third-party vendor to evaluate the criteria DEA will use

to assess the accomplishment record of candidates for vacancies at Grades 14 and 15. The

plaintiffs will provide any additional recommendations for further modifications by November 1,

2019.

        Defendants will review plaintiffs’ and the Working Group’s recommendations and provide

plaintiffs and the Working Group with an amended Modified Plan, or otherwise respond to their

recommendations, by November 25, 2019.            Plaintiffs and the Working Group will review

defendants’ response, and the parties will meet and confer regarding defendants’ response and its

compliance with this Court’s prior orders no later than December 6, 2019.

        2. Individual Relief

        The parties have met and conferred regarding plaintiffs’ proposed damages methodology.

Defendants’ expert has reviewed plaintiffs’ proposed methodology, and defendants will provide

plaintiffs with a written response to the methodology no later than November 19, 2019. The

parties will meet and confer no later than November 26, 2019, to discuss defendants’ response to

plaintiffs’ damages methodology. Plaintiffs and defendants will inform the Court in their next

joint status report whether they believe a discovery period, as contemplated in this Court’s June

25, 2019, order (Dkt. No. 423), will be necessary.
         Case 1:77-cv-00081-EGS Document 428 Filed 10/25/19 Page 3 of 4



       As noted in the July 26, 2019, joint status report, plaintiffs have made two data requests

to defendants for the purposes of calculating damages, dated July 15, 2019, and July 25, 2019,

respectively. On August 26, 2019, defendants provided data responsive to the July 15 request.

Defendants have advised plaintiffs that they are capable of responding to substantially all of the

July 25 data request and will provide plaintiffs with that data by December 2, 2019. The parties

will meet and confer regarding the adequacy of defendants’ response to the July 25, 2019, data

request as needed.

       3. Attorneys’ Fees

       On July 25, 2019 plaintiffs submitted to defendants a motion for attorneys’ fees from

June 1996 to the present. Defendants do not intend to retain an expert to review plaintiffs’

request for attorneys’ fees. Defendants will provide their response to plaintiffs’ request for

attorneys’ fees by November 27, 2019.

       4. Recommendation for Further Proceedings

       The parties recommend that the Court order plaintiffs and defendants to file another joint

status report by December 10, 2019 on the progress of the matters described above.

                                                  Respectfully submitted,



                                                  /s/Daniel S. Volchok
                                                  Steven F. Cherry, D.C. Bar #431473
                                                  Daniel S. Volchok, D.C. Bar #497341
                                                  Brian C. Smith, D.C. Bar #502323
                                                  WILMER CUTLER PICKERING
                                                    HALE & DORR LLP
                                                  1875 Pennsylvania Avenue N.W.
                                                  Washington, D.C. 20006
                                                  Tel.: 202.663.6000
                                                  Fax: 202.663.6363
Case 1:77-cv-00081-EGS Document 428 Filed 10/25/19 Page 4 of 4




                              JESSIE K. LIU
                              D.C. BAR # 472845
                              United States Attorney
                              for the District of Columbia

                              DANIEL F. VAN HORN
                              D.C. BAR # 924092
                              Civil Chief

                              By: /s/ Derek S. Hammond
                              DEREK S. HAMMOND,
                              D.C. Bar No. 1017784
                              Assistant United States Attorney
                              555 Fourth Street, N.W.
                              Washington, D.C. 20530
                              (202) 252-2511
                              derek.hammond@usdoj.gov
